Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 1, 2003 (People v Byron, 2 AD3d 453 [2003]), affirming a judgment of the Supreme Court, Queens County, rendered March 12, 2001.
*933Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, PJ., Miller, Schmidt and Krausman, JJ., concur.